Tbe following opinion was filed April 24, 1913:
BaeNES, J.
(dissenting). Surely tbe city under its charter has power to construct bridges and sidewalks, and to open, repair, and improve streets and make them safe. Tbe viaduct in this case was nothing more than a bridge over a dangerous grade crossing. Should it be said tbat a city having tbe power to pave streets and construct sidewalks at tbe expense of tbe abutting property owners has no power to pay *366any part of tbe expense from taxes collected from the taxpayers at large ? I think not. In some of the smaller cities at least it is considered advisable to make expensive pavements where an assessment of the entire expense would be well nigh ruinous to the abutting owners. The fact that the abutting owners in this case are .able to pay makes no difference with the principle involved. If it was fair and equitable that the city should pay a part of the expense of building this viaduct, and we must assume that the council thought it was, I think it had a perfect right to make the agreement which it did. In doing so it did not barter away its police power. Forbearance from exercising a power conferred to the full extent to which.it might be exercised in a given case is very different from bartering it away. In my opinion the Railroad Commission and the circuit court reached a correct conclusion.